Citation Nr: 1404360	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for numbness of the bilateral legs secondary to a low back disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for deviated septum and/or sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, hepatitis C, and deviated septum/sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in equipoise on whether the Veteran's tinnitus is related to noise exposure during active military service.

2.  The preponderance of the evidence shows that the Veteran's current low back disability is not caused by or related to active military service.

3.  The preponderance of the evidence shows that the Veteran's numbness of the bilateral lower extremities are not caused by or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  A low back disability was not incurred in or aggravated by active military service, nor may arthritis of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).  

3.  Numbness of the bilateral legs is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Letters dated September 2007 and May 2008 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the September 2007 letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a back disability.  The May 2008 letter notified the Veteran of how to substantiate his service connection claim for numbness of the bilateral lower extremities to include on a secondary basis.  The letters informed the Veteran of his and VA's respective duties for obtaining evidence.  The letters requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records from December 2005 through May 2013, a VA examination report dated in March 2008, lay statements from the Veteran and a transcript of the October 2013 Board hearing.

The March 2008 VA examination report shows that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation and provided a diagnosis with respect to the Veteran's low back disability.  He provided a clear explanation based on the evidence of record and general medical knowledge with respect to whether the Veteran's current low back disability is etiologically related to active military service.  Accordingly, the March 2008 VA examination is adequate for adjudication purposes.  

The record presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Tinnitus

The Veteran contends that his current bilateral tinnitus is related to active military service.  Specifically, he asserts that his tinnitus began during service in approximately 1991 or 1992 and that he has had constant tinnitus since service.

The evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the March 2008 VA examination report indicates a current diagnosis of tinnitus.

A review of the Veteran's service treatment records reveal no complaints of or treatment for tinnitus during military service.  The Veteran reported not being able to clear his right ear and he denied any tinnitus in August 1990.  Service treatment records indicate that he had a history of Eustachian tube problems during diving.  However, the Veteran reported the he experienced or experienced in the past ear nose or throat trouble and decreased hearing in the December 1991 Report of Medical History form that was provided as part of his separation examination.  The form did not specifically elicit from the Veteran whether or not he experienced tinnitus.  The January 1991 separation examination shows that his ears were evaluated as clinically normal and he did not report symptoms of tinnitus during his separation examination.  

The Veteran also reported a history of military noise exposure from being a deep sea diver and aeroscout observer.  The Veteran's service records confirm that the Veteran engaged in scuba diving and his DD Form 214 shows that his military occupational specialty (MOS) was aeroscout observer.  Exposure to noise from aircrafts would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a) (2012).  Furthermore, an April 1987 service treatment record documents that the Veteran was routinely exposed to hazardous noise.  Thus, the Veterans service treatment records also indicate that the Veteran was exposed to noise during active military service.  Thus, the Board finds that the Veteran was exposed to loud noise during active military service.

The Board observes that the record contains a negative nexus opinion from a VA examiner in March 2008.  The VA examiner, having evaluated the Veteran, reviewed the claims folder, and interviewed the Veteran, provided the opinion that it is less likely than not that the onset of the Veteran's tinnitus is a result of his experiences in the military.  The examiner noted that the only information found in his service records relative to tinnitus was that he denied having it in August 1990.  She did not discuss the Veteran's previous assertions of the onset of tinnitus during military service and continuous symptoms since service.  This is particularly important as the Veteran reported to the examiner that the onset of his tinnitus did not begin until 1991 or 1992.  Thus, the Veteran's lay statements regarding the onset of his tinnitus are not contradicted by the August 1990 service medical record.  Accordingly, the Board finds that the opinion is of low probative value.  

With regard to the Veteran's assertions that his tinnitus began during active duty and has continued following service, the Board finds that the Veteran is competent and credible to report the onset and recurrent or persistent nature of his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  While the Veteran's currently diagnosed tinnitus is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had tinnitus symptoms in service and that those symptoms have more or less persisted since discharge from service.  Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service.  See Buchanan v. Nicholson, 451 F.3d. 1331(Fed. Cir. 2006).  

Given the evidence of record shows acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with continuous symptoms to the present, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.

Low Back Disability

The Veteran claims that his current low back disability is related to military service.  Specifically, he contends that he injured his back on two separate occasions during active military service and his current low back disability is related to these injuries.  

In assessing whether the Veteran is entitled to service connection for a low back disability, the evidence of record must show that the Veteran currently has that disability.  A VA examiner in March 2008 diagnosed the Veteran with very minimal degenerative disc disease of the lumbar spine.  Thus, there is medical evidence of a current diagnosis of a low back disability.  

The Veteran's service treatment records show that the Veteran sought treatment for low back pain in June 1991.  The Veteran indicated that he had low back pain for the past week and a half.  The examiner determined that the Veteran had musculoskeletal low back pain.  He was prescribed Motrin and he was provided with a low back pain exercise pamphlet.  A December 1991 service treatment record also documents that the Veteran sought treatment for back pain.  The physician noted that there was evidence of spasm over the lumbar region.  He was diagnosed with muscle spasm of the low back.  The service records did not show any other low back complaints or treatment of a low back disability in service.  The Veteran denied experiencing recurrent back pain in the December 1991 Report of Medical History form as part of his separation examination and the December 1991 separation examination reveals that the Veteran's spine was evaluated as clinically normal.  

The first evidence of any complaints of back problems after discharge from military service was when the Veteran filed a service connection claim for a lower back disability in August 2007.  The Veteran testified at the October 2013 Board hearing that he first sought medical treatment for his back disability within one year after discharge from military service.  There is no contemporaneous medical evidence to support the Veteran's testimony.  Furthermore, the first medical evidence of a diagnosis of a back disability (mild degenerative disc disease) was in March 2008, approximately 16 years after discharge from active military service.  The first medical evidence that the Veteran sought treatment for a lower back disability was in August 2009.  

The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in section 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1339) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Degenerative disc disease is not considered a chronic disease under section 3.309(a).  Accordingly, the Veteran may not establish continuity of symptomatology in lieu of medical nexus. 

Furthermore, although the Veteran indicated in an August 2009 VA treatment record that he has had persistent or recurrent symptoms of low back pain since active military service, the Board finds that this statement is not credible as the Veteran has provided conflicting statements with respect to the onset of his symptoms of low back pain.  In this regard, the Veteran denied experiencing recurrent back pain in the December 1991 Report of Medical History form as part of this separation examination from service.  The first indication that the Veteran had a low back disability was when the Veteran filed a service connection claim for such disability in August 2007.  The Veteran also denied orthopedic problems to include a back injury in a September 2007 VA treatment record and the medical evidence shows that the Veteran did not complain of lower back pain in post service treatment records until August 2009.

Based on the foregoing, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current low back disability and his active military service.  In this regard, the March 2008 VA examiner determined that the Veteran's current low back disability is age acquired degenerative disc disease and it is not related to active military service.  He explained that the Veteran had two very minor incidences during service of some back spasms.  He had no substantial injury to his back to cause his current low back problem.  The examiner also noted that there was no clinical indication of back problems in the medical records from the time the Veteran was discharged to the present.  He was first seen at the VA Medical Center in Houston, Texas in August 2004 and there are no notes in the medical records where he complained about a back problem, nor are there any x-rays of his lower back.  The examiner also determined that the x-rays are typical for age acquired very minimal degenerative disc disease.  The Board has determined that this medical opinion is highly persuasive and probative as the examiner reviewed the record and provided a clear explanation for his opinion based on the evidence of record and medical expertise.  The Board also finds it probative that the record does not contain any competent medical opinion indicating that the Veteran's current low back disability is related to active military service.

The Board acknowledges that the Veteran provided a lay opinion that his low back disability is related to his active military service.  Lay persons can provide an account of observable symptoms, such as low back pain.  See Jandreau, 492 F.3d at 1377.  However, lay assertions regarding certain medical matters, such as an opinion whether degenerative disc disease of the lumbar spine is related to active military service fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and does not prove a relationship between the Veteran's current low back disability and active military service.

In conclusion, the evidence of record shows that the probative medical opinion provides evidence against the claim that his current low back disability is related to military service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a low back disability and service connection for a low back disability is not warranted.

Numbness of the Bilateral Lower Legs

The Veteran claims that his low back disability has resulted in numbness of the bilateral lower extremities.  He is seeking service connection for numbness of the bilateral lower legs only on a secondary basis.  See September 2007 claim and October 2013 Hearing Transcript.  As the Veteran does not contend and the evidence does not otherwise indicate that his numbness of the bilateral lower extremities are related to active military service, the theory of entitlement to service connection for a back disability on a direct basis will not be considered.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

The Veteran's service connection claim on a secondary basis is dependent upon a favorable outcome of the Veteran's low back claim, discussed above.  One of the requirements of a secondary service connection claim is evidence of a service-connected disability.  38 C.F.R. § 3.310 (2013).  As the underlying claim of entitlement to service connection for a low back disability is denied, the secondary service connection claim is rendered moot.  There is no legal basis upon which to grant his claim of service connection for a bilateral lower extremity disability because his back disability has not been established as a service-connected disability.  Accordingly, the issue of entitlement to service connection for numbness of the bilateral lower extremities as secondary to a back disability must be denied as a matter of law.



ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for a low back disability is denied.

Entitlement to numbness of the bilateral lower extremities is denied.


REMAND

With respect to the Veteran's service connection claim for bilateral hearing loss, the Board notes that he was provided with a VA examination in March 2008.  The examiner determined that the Veteran's hearing loss is not related to his military experience.  She observed that the Veteran's hearing was normal on all examinations in the service, including when he separated from service.  The Board observes that the Veteran's service treatment records document a slight decrease in hearing in both ears during service.  See January 1988 entrance examination and December 1991 separation examination.  The examiner did not discuss this decrease in hearing as part of her rationale.  Furthermore, the examiner did not address the Veteran's lay statements of continuity of hearing difficulty since active military service.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion.

Regarding the Veteran's service connection claim for hepatitis C, the Veteran was provided with a VA examination March 2008.  The examiner determined that it is less likely as not that the Veteran contracted hepatitis C from air gun inoculations.  She determined that it is well known that cocaine snorting shared between people and unprotected sex can spread hepatitis C and the Veteran has participated in both of these activities.  The Board notes that the examiner did not address whether it is as likely as not that the Veteran's hepatitis C is related to active military service.  Although the Veteran alleges that his hepatitis C is the result of receiving air gun inoculations during service, the Veteran testified at the October 2013 Board hearing that that he engaged in unprotected sex with one person during service.  See Hearing Transcript at 21.  Thus, the Board finds that the Veteran should be provided with another VA examination and opinion to determine whether it is at least as likely as not that the Veteran's hepatitis C is at least in part related to active military service to include any unprotected sexual activity.  

The Veteran has not been provided with a VA examination for his service connection claim for a sinus disability/deviated septum, status post septoplasty.  The Veteran contends that he currently has problems with his sinuses to include fluid in his ears and he has had persistent symptoms of sinus problems since service.  Furthermore, the Veteran's service treatment records document sinus problems in service that resulted in a septoplasty for a deviated septum.  In light of the foregoing, the Board concludes that a VA examination and opinion is necessary to determine if any current sinus symptoms are related to active military service to include the documented deviated septum.  

The Veteran testified at the October 2013 Board hearing that he had an appointment with an ear, nose and throat (ENT) specialist regarding the fluid in his ear and sinusitis at the Houston VA Medical Center (VAMC) the next day.  He also informed the Board that he receives all of his medical care at the Houston, Texas VAMC.  The claims file contains VA treatment records from the Houston VAMC from December 2005 to May 2013.  The RO/AMC should attempt to obtain any outstanding VA treatment records from May 2013 to the present to include any ENT records dated in October 2013.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from May 2013 to the present from the Houston, Texas VAMC.  

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA audiological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any hearing loss found on examination is at least as likely than not (i.e., a fifty percent or greater probability) causally or etiologically related to any symptomatology shown in service (to include any evidence of decreased hearing) or any other incident thereof such as loud noise exposure.  The examiner should provide an explanation for all conclusions reached and discuss the Veteran's report of persistent symptoms since service and any evidence of a decrease in hearing acuity during service.

3. After directive 1 has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination with respect to his service connection claim for hepatitis C.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished.  After completion of the examination and review of the evidence, the examiner should provide an opinion on whether it is as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current hepatitis C is related to any risk factors in service to include any unprotected sex. The examiner should discuss the risk factors during service, based on the history provided by the Veteran and the evidence in the claims file, in terms of whether it led to the Veteran's contraction of hepatitis C.  An explanation for all opinions should be provided. 

4. After directive 1 has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination with respect to his service connection claim for a sinus disability/deviated septum, status post septoplasty.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  After completion of the examination and review of the evidence, the examiner should provide an opinion on whether it is as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current sinus disability/deviated septum, status post septoplasty is related to active military service to include any symptomatology shown in service.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the Veteran's lay statements of recurrent symptoms since active military service.

5. Upon completion of the foregoing, readjudicate the Veteran's service connection claims for bilateral hearing loss, hepatitis C and deviated septum, status post septoplasty and/or sinusitis, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


